Citation Nr: 1146791	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  03-08 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. F.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION


The Veteran served on active duty from July 1979 to January 1987. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veteran Appeals (Board) from a January 2003 rating decision of the VA Regional Office (RO) in Reno, Nevada that, among other things, denied service connection for tinnitus.  

The issue was remanded by the Board for further development in September 2005 and June 2009.

The Veteran was afforded a hearing in September 2009 before the undersigned Veterans Law Judge case sitting at Las Vegas, Nevada.  The transcript is of record.  

By decision in July 2010, the Board denied entitlement to service connection for tinnitus.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court vacated the Board's July 2009 decision as to the claim of entitlement to service connection for tinnitus and remanded the matter for further consideration and instructions consistent with a March 2011 Joint Motion for Partial Remand.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the March 2011 Joint Motion for Partial Remand, the parties agreed that a remand was warranted because the Board was remiss in its duty to assist because it did not provide the appellant with an additional medical examination that was recommended by two different VA examiners.  In this regard, it was pointed out that in August 2008, a VA audiologist stated that whether the Veteran's tinnitus might have been caused by a head injury should be addressed by an ear, nose and throat (ENT) examiner.  It was also noted that in a November 2008 medical opinion, the physician stated that she could not provide an etiology as to tinnitus and also related that perhaps an ENT evaluation might be useful to further diagnose and render an opinion.  The parties cited to Daves v. Nicholson, 21 Vet.App. 46, 52-51 which that held that when a "medical examiner specifically states that a medical opinion cannot be provided without information not currently available, the Secretary's duty to assist requires that the Secretary determine whether that information may be reasonably obtained, and if so, to make effort to obtain it and seek an additional medical opinion which considers the relevant information. See also 38 C.F.R. § 4.2 (2011).  

In this instance, what is actually shown is that in August 2008, the VA audiologist stated that whether tinnitus was caused by an unspecified head injury in 1982 needed to be addressed by an ENT or neurologist.  The Veteran was subsequently afforded a VA neurological examination by VA physician who provided an opinion as whether tinnitus was related to service-connected migraines or head trauma, but also recommended that an ENT evaluation might be useful.  In any event, the Board finds that the Veteran should be afforded an examination by an ENT specialist for a definitive opinion as to the etiology of tinnitus.

The fulfillment of VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination by a specialist when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a VA ENT physician.  The claims file should be made available to the examiner for review prior to examination.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran complaints of tinnitus are related to service, to include any head trauma therein, or are secondary to or have been aggravated by service-connected disability, or whether tinnitus is more likely of post service onset and unrelated to service.

The examination report must include complete rationale for all opinions and conclusions reached.

2.  After taking any further development deemed appropriate, re-adjudicate the issue.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


